DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I drawn to a device in the reply filed on June 28, 2022 is acknowledged.  Pursuant to the election, claims 7-10 covering Invention II have been withdrawn from consideration.  Accordingly, claims 1-6 are ready for the examination.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification fails to provide any description of the materials used for the claimed electroplating layers recited in claim 6.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shoji et al. (US 2009/0034225, hereinafter “Shoji”).
Regarding claim 1, Shoji teaches in Figs. 2A-2G, 3A-3E and 7 (Figs. 3E and 7 shown below) and related text a thin semiconductor package comprising: 
a die paddle (10, Fig. 3E and ¶[0083]) made of a metal substrate (1, Fig. 2A and ¶[0083]) and having an upper surface and a lower surface (Fig. 3E); 
a die paddle electroplating layer (3a, Fig. 3E and ¶[0085]) formed on the upper surface of the die paddle, wherein a first undercut (Fig. 7) is formed around an edge between the upper surface of the die paddle and the die paddle electroplating layer (Fig. 7); 
a die (11, Fig. 3E and ¶[0112]) mounted on the upper surface of the die paddle (Fig. 3E); 
multiple lead fingers (5, Fig. 3E and ¶[0087]) made of the metal substrate and arranged adjacent to the die paddle (Fig. 3E), wherein each lead finger has an upper surface and a lower surface (Fig. 3E); 
a lead finger electroplating layer (3a on 5, Fig. 3E and ¶[0081]) formed on the upper surface of each lead finger and electrically connected to the die (Fig. 3E), wherein a second undercut is formed around an edge between the upper surface of the lead finger and the lead finger electroplating layer (Fig. 7); 
a molding compound (14, Fig. 3E and ¶[0114]) covering the die paddle, the die and the multiple lead fingers; 
wherein, the lower surface of the die paddle and the lower surfaces of the lead fingers are exposed from a bottom surface of the molding compound and are coplanar with the bottom surface of the molding compound (Fig. 3E).  


    PNG
    media_image1.png
    301
    804
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    829
    646
    media_image2.png
    Greyscale

Regarding claim 2 (1), Shoji teaches wherein the die paddle and each lead finger have a curved side surface (Fig. 3E).  
Regarding claim 3 (1), Shoji teaches wherein the die paddle and each lead finger have the same height (Fig. 3E).  
Regarding claim 5 (1), Shoji teaches wherein a protective layer (3b, Fig. 3E and ¶[0081]) is formed on the lower surface of the die paddle (Fig. 3E).  
Regarding claim 6 (1), Shoji teaches wherein the die paddle electroplating layer and the lead finger electroplating layer are nickel gold layers (¶¶[0085]-[0086]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoji as applied to claim 1 above.
Regarding claim 4 (1), teaching of Shoji was discussed above in the rejection of claim 1.  While Shoji teaches in the embodiment of Figs. 2A-2G and 3A-3E that the surface of the die paddle has the same size as the lower surface of the die paddle, and the upper surfaces of the lead fingers have the same sizes as the lower surfaces of the lead fingers, Shoji teaches in Figs. 27A-27C (shown below) that the die paddle and the lead fingers can have different shapes, including a shape where a die paddle and lead fingers have an upper surface that is smaller than the lower surface (Fig. 27B) in order to meet specific design requirements (¶¶[0230]-[0233]). 


    PNG
    media_image3.png
    286
    466
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    263
    454
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    275
    446
    media_image5.png
    Greyscale



Thus, since the prior art teaches all of the claimed elements, using such elements would lead to predictable results and, as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to include the die paddle and lead fingers that have smaller upper surface than the lower surface as disclosed by Shoji in the embodiment of Fig. 27B, for the die paddle and lead fingers disclosed in the embodiment of Fig. 3E, in order to meet specific design requirements for the semiconductor package.

Relevant Prior Art
The following is a prior art relevant to the invention but not relied upon in any of the rejections:
Groenhuis et al. (US 7,247,938) teaches a semiconductor device (Fig. 9) with a die paddle (32, Fig. 9) made of metal substrate wherein the die paddle has a metal layer (11, Fig. 9) formed on the upper surface thereof with a first undercut formed around an edge between the upper surface of the die paddle and the metal layer, with a die (20, Fig. 9) mounted on the upper surface of the die paddle, multiple fingers (31, Fig. 9) with a metal layer formed on the upper surface thereof with a second undercut formed around an edge between the upper surface of each of the lead fingers and the metal layer and a molding compound (40, Fig. 9) covering the die paddle, the die and the multiple lead fingers wherein the lower surface of the die paddle and the lower surface of the lead fingers are exposed from a bottom surface of the molding compound and are coplanar with the bottom surface of the molding compound. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232. The examiner can normally be reached 8:30 AM - 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.C/Examiner, Art Unit 2829                                                                                                                                                                                                        
/SUE A PURVIS/Supervisory Patent Examiner, Art Unit 2829